DETAILED ACTION
This Office action is in reply to correspondence filed 24 November 2021 in regard to application no. 16/907,946.  Claims 1-10 have been cancelled.  Claims 11-30 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Schaldenbrand on 21 December 2021.

The application has been amended as follows: 
Claims 21-30 are cancelled.


Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on various combinations of the prior art of Beidel, Pinckney et al., Scalisi, Kaplin and Mihalik et al.  As the claims have since been amended, further search and consideration were conducted.
As amended, a recommendation is made based on “personalized information about [a] visitor, [a] heat map, and [] data related to [an] ongoing philanthropic campaign”.  A “heat map” as used here, and as informed by the specification, is essentially a density map, showing the density of something – in this case the paths of people – within a certain geography – in this case a non-profit venue.
Though the claims continue to recite abstraction, such as encouraging philanthropy which is a commercial interaction, the use of a heat map for such a purpose does not fall within any enumerated category of abstraction and so must be analyzed as an “additional” claim element, beyond the abstract.  Its use in this way goes beyond “generally linking” the previously-construed abstract idea to any reasonable technological environment.  See MPEP § 2106.05(e).  As such the claims now integrate the abstract idea into a practical application and the claims are no longer directed to the abstract idea, so the rejection is withdrawn.
In regard to the state of the art prior to the filing of the claimed invention, Bush et al. (U.S. Publication No. 2014/0278861) disclose a user-directed donation system [title] in which “an affiliate company agrees to donate a percentage of each transaction with a registered user to one or more charities selected by the user”. [abstract] His system makes use of a “heat map”, but the heat map is related to the densities of the “number of transactions in an area”, [0056] rather than density of people per se as they travel through the space such as is required by the claims of the present invention.
Neither that nor any of the five references previously cited, alone or combined, disclose this limitation, along with the other limitations of the present invention as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694